Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-3, drawn to high-hardness wear-resistant steel.
Group II, claims 4-7, drawn to a method of manufacturing a high-hardness wear-resistant steel.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of high-hardness wear-resistant steel composition, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Miura et al. (WO-2014045553-A1, see US-20150225822-A1 for English .
The shared technical feature between the two groups of inventions is steel composition compositional recitations in instant claim 1. The above listed shared technical feature is not a shared special technical feature as the feature is taught by Miura in further of Otsubo. Miura teaches an abrasion resistant steel plate having low-temperature toughness ([0016]) with steel sheet composition ([0025], [0026], and [0028]) which is the same or within the instantly claimed compositional ranges for elements excluding Co, and with overlapping martensitic microstructure ([0064]). For comparison, instant claim 1 and the broad range of Miura are listed below:  

Instant Claim 1
Miura Broad Range
C
0.10 to 0.32 
0.10 to 0.20 
Si
0.1 to 0.7 
0.05 to 1.00
Mn
0.6 to 1.6
0.1 to 2.0 
P
0.05 or less, excluding 0
0.020 or less
S
0.02 or less, excluding 0
0.005 or less 
Al
0.07 or less, excluding 0
0.005 to 0.100 
Cr
0.1 to 1.5
0.05 to 2.0 
Ni
0. 01 to 2. 0 
0.03 to 2.0 
Mo
0. 01 to 0. 8 
0.05 to 1.0 
B
50 ppm or less, excluding 0
0.0003 to 0.0030
 (3 to 30ppm)
Co
0.04 or less, excluding 0
---
Further comprising one or more of:


Cu
0.5 or less, excluding 0
0.03 to 1.0 
Ti
0.02 or less, excluding 0
0.005 to 0.1 
Nb
0.05 or less, excluding 0
0.005 to 0.1 
V
0.05 or less, excluding 0
0.005 to 0.1 
Ca
2 to 100 ppm 
0.0005 to 0.005
 (5 to 50 ppm )

Remainder
Remainder
microstructure includes: 
martensite having an area fraction of 97% or more and bainite of 3% or less.
martensitic phase is preferably set to 95% or more


Otsubo teaches a similar steel sheet composition ([0014]) with excellent strength characteristics and low temperature toughness ([0002]). Otsubo further teaches 0.50 mass% or less Co is an element that improves the hardenability and increases the strength of the steel ([0045]) which overlaps the claim range. 
It would have been obvious to one of ordinary skill in the art to have combined the Co teachings of Otsubo with the alloy of Miura to have had a reasonable exaptation of achieving an improvement to the hardenability and an increase in the strength of the steel sheet.
Therefore, the independent claim 1 of group I fails to distinguish over Miura in further view of Otsubo, hence groups I-II do not share a special technical feature and unity of invention is found as lacking.
Attorney of record, Hosang Lee, has requested restriction requirements for applicant POSCO to be mailed.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M CHEUNG whose telephone number is (571)272-8003.  The examiner can normally be reached on Monday-Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M.C./Examiner, Art Unit 1734                                                                                                                                                                                                        

/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734